MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                              FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                      May 05 2017, 6:52 am

court except for the purpose of establishing                        CLERK
                                                                Indiana Supreme Court
the defense of res judicata, collateral                            Court of Appeals
                                                                     and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy P. Broden                                       Curtis T. Hill, Jr.
Lafayette, Indiana                                      Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jecori M. Jeffries,                                     May 5, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        79A02-1612-CR-2792
        v.                                              Appeal from the Tippecanoe
                                                        Superior Court
State of Indiana,                                       The Honorable Steven P. Meyer,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        79D02-1606-F5-82



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A02-1612-CR-2792 | May 5, 2017      Page 1 of 4
[1]   Jecori Jeffries appeals the sentence imposed by the trial court after Jeffries

      pleaded guilty to Level 5 felony carrying a handgun while having a prior felony

      conviction. Jeffries contends that the sentence is inappropriate in light of the

      nature of the offense and his character. Finding that the sentence is not

      inappropriate, we affirm.


[2]   On February 14, 2016, at 3:16 a.m., Jeffries had been drinking at a house party

      and walked across the street to a gas station. Jeffries approached a police

      officer; when Jeffries turned around, the officer saw the pistol grip of a black

      semi-automatic handgun in Jeffries’s possession. The handgun was a Smith &

      Wesson M&P 45 and was fully loaded with ten rounds in the magazine. The

      officer knew Jeffries and knew that he had a prior felony conviction. An officer

      secured Jeffries’s handgun and attempted to handcuff him; Jeffries turned and

      forcibly pulled away multiple times. After he was handcuffed and being

      transported to the patrol vehicle, Jeffries continued to forcibly pull away from

      the officers.


[3]   On June 2, 2016, the State charged Jeffries with Level 5 felony carrying a

      handgun while having a prior felony conviction and with Class A misdemeanor

      resisting law enforcement. The State also alleged that Jeffries was a habitual

      offender. On September 26, 2016, Jeffries pleaded guilty to the handgun charge

      in exchange for the dismissal of the resisting law enforcement charge and the

      habitual offender enhancement. On November 14, 2016, the trial court

      sentenced Jeffries to five years, with one year to be served on community

      corrections and one year suspended to probation.

      Court of Appeals of Indiana | Memorandum Decision 79A02-1612-CR-2792 | May 5, 2017   Page 2 of 4
[4]   Jeffries’s sole argument on appeal is that the sentence is inappropriate in light of

      the nature of the offense and his character. Indiana Appellate Rule 7(B)

      provides that this Court may revise a sentence if it is inappropriate in light of

      the nature of the offense and the character of the offender. We must “conduct

      [this] review with substantial deference and give ‘due consideration’ to the trial

      court’s decision—since the ‘principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d

      1257, 1259 (Ind. 2013)) (internal citations omitted).


[5]   Jeffries was convicted of one Level 5 felony. For this conviction, he faced a

      term of two to eight years, with an advisory term of four years imprisonment.

      Ind. Code § 35-50-2-6(b). Jeffries received a five-year term, but one of those

      years is suspended to probation and one of those years is to be served on

      community corrections.


[6]   As for the nature of the offense, Jeffries, who was on probation, was out

      drinking at 3 in the morning. He went to a college party with a fully loaded

      semi-automatic handgun. Jeffries was aware that he was not permitted to have

      this weapon because he had a previous felony conviction. While this offense is

      not the worst of the worst, Jeffries escalated the potential for violence by

      attending a party with a loaded handgun.


[7]   As for Jeffries’s character, he was only twenty-four years old at the time of

      sentencing but had a lengthy history of contact with the criminal justice system.


      Court of Appeals of Indiana | Memorandum Decision 79A02-1612-CR-2792 | May 5, 2017   Page 3 of 4
      As a juvenile, he was adjudicated delinquent on three occasions. Two of his

      adjudications were for attempted dealing and possession of a controlled

      substance; for these adjudications, Jeffries was waived to adult court. He has

      three prior felony convictions, including Class C felony possession of a

      controlled substance and two convictions for Class D felony possession of

      marijuana. He has six prior misdemeanor convictions, has violated probation

      on two occasions, and was on probation at the time he committed the instant

      offense. Moreover, the State has filed two new criminal cases against Jeffries

      since filing the instant charges.


[8]   Given the nature of the offense, including Jeffries’s decision to bring a loaded

      handgun to a party where alcohol was being consumed, and Jeffries’s character,

      including a lengthy history of contact with the criminal justice system that has

      not deterred him from continuing to commit crimes, we do not find the

      sentence imposed by the trial court to be inappropriate.


[9]   The judgment of the trial court is affirmed.


      Barnes, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 79A02-1612-CR-2792 | May 5, 2017   Page 4 of 4